ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-019 and DRB 13-039, concluding on the record certified to the Board pursuant to Rule 1:20-4(f)(default by respondent), that STEVEN E. SAVAGE of NEWARK, who was admitted to the bar of this State in 2003, and who has been temporarily suspended from the practice of law since April 16, 2013, should be censured for violating RPC 1.15(d) (recordkeeping violations) and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And respondent having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And respondent having failed to appear on the Order to Show Cause issued in this matter, and the Court having held in In re Kivler, 193 N.J. 332, 939 A.2d 216 (2008) that a respondent’s unexcused failure to comply with an Order to Show Cause may be a basis for enhanced discipline;
And good cause appearing;
It is ORDERED that STEVEN E. SAVAGE is hereby suspended from the practice of law for a period of three months, effective immediately and until the further Order of the Court, and it is further
ORDERED that respondent shall continue to be restrained and enjoined from practicing law during the period of his suspension, and that he shall comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
*407ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.